 

Exhibit 10.7

 



March 5, 2020

 

LifeSci Acquisition Corp.
250 W. 55th Street, #3401
New York, NY 10019

 

Ladies and Gentlemen:

 

LifeSci Acquisition Corp. (the “Company”), a blank check company formed for the
purpose of acquiring one or more businesses or entities (a “Business
Combination”), intends to register its securities under the Securities Act of
1933, as amended (“Securities Act”), in connection with its initial public
offering (“IPO”), pursuant to a registration statement on Form S-1
(“Registration Statement”).

 

The undersigned hereby commits that it will purchase an aggregate of 1,000,000
warrants of the Company (“Private Warrants”), at a price of $0.50 per warrant
for an aggregate purchase price of $500,000 (the “Private Warrant Purchase
Price”).

 

At least twenty-four (24) hours prior to the effective date of the Registration
Statement, the undersigned will cause the Private Warrant Purchase Price to be
delivered to Loeb & Loeb, LLP (“Loeb”), as escrow agent, by wire transfer as set
forth in the instructions attached as Exhibit A to hold in a non-interest
bearing account until the Company consummates the IPO.

 

The consummation of the purchase and issuance of the Private Warrants shall
occur simultaneously with the consummation of the IPO. Simultaneously with the
consummation of the IPO, Continental shall deposit the Private Warrant Purchase
Price, without interest or deduction, into the trust fund (“Trust Fund”)
established by the Company for the benefit of the Company’s public stockholders
as described in the Registration Statement.

 

Each of the Company and the undersigned acknowledges and agrees that Loeb is
serving hereunder solely as a convenience to the parties to facilitate the
purchase of the Private Warrants.

 

Additionally, the undersigned agrees:

 

·not to propose, or vote in favor of, an amendment to the Company’s Amended and
Restated Certificate of Incorporation that would affect the substance or timing
of the Company’s obligation to redeem 100% of the Company’s shares of Common
Stock sold in the IPO if the Company does not complete an initial Business
Combination within 24 months from the closing of the IPO, unless the Company
provides the holders of shares of Common Stock sold in the IPO with the
opportunity to redeem their shares of Common Stock upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
of the Trust Fund, including interest earned on Trust Fund and not previously
released to the Company to pay the Company’s franchise and income taxes, divided
by the number of then outstanding shares of Common Stock sold in the IPO;

 

·the undersigned will not participate in any liquidation distribution with
respect to the Private Warrants (but will participate in liquidation
distributions with respect to any units or Common Stock purchased by the
undersigned in the IPO or in the open market) if the Company fails to consummate
a Business Combination;



 

 

 

 

·that the Private Warrants and underlying securities will not be transferable
until after the consummation of a Business Combination except (i) to the
Company’s pre-IPO stockholders, or to the Company’s officers, directors,
advisors and employees, (ii) transfers to the undersigned’s affiliates or its
members upon its liquidation, (iii) to relatives and trusts for estate planning
purposes, (iv) by virtue of the laws of descent and distribution upon death,
(v) pursuant to a qualified domestic relations order, (vi) by private sales at
prices no greater than the price at which the Private Warrants were originally
purchased or (vii) to the Company for cancellation in connection with the
consummation of a Business Combination, in each case (except for clause vii)
where the transferee agrees to the terms of the transfer restrictions; and

 

·the Private Warrants will include any additional terms or restrictions as is
customary in other similarly structured blank check company offerings or as may
be reasonably required by the underwriters in the IPO in order to consummate the
IPO, each of which will be set forth in the Registration Statement.

 

The undersigned acknowledges and agrees that the purchaser of the Private
Warrants will execute agreements in form and substance typical for transactions
of this nature necessary to effectuate the foregoing agreements and obligations
prior to the consummation of the IPO as are reasonably acceptable to the
undersigned, including but not limited to an insider letter.

 

The undersigned also acknowledges to be bound by terms of the private warrants
described in the warrant agreement between the Company and Continental Stock
Transfer & Trust Company that will be executed in connection with the Company’s
IPO.

 

The undersigned hereby represents and warrants that:

 

(a)            it has been advised that the Private Warrants have not been
registered under the Securities Act;

 

(b)            it will be acquiring the Private Warrants for its account for
investment purposes only;

 

(c)            it has no present intention of selling or otherwise disposing of
the Private Warrants in violation of the securities laws of the United States;

 

(d)            it is an “accredited investor” as defined by Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended;

 

(e)            it has had both the opportunity to ask questions and receive
answers from the officers and directors of the Company and all persons acting on
its behalf concerning the terms and conditions of the offer made hereunder;

 

(f)            it is familiar with the proposed business, management, financial
condition and affairs of the Company;

 

2

 



 

(g)            it has full power, authority and legal capacity to execute and
deliver this letter and any documents contemplated herein or needed to
consummate the transactions contemplated in this letter; and

 

(h)            this letter constitutes its legal, valid and binding obligation,
and is enforceable against it.

 

This letter agreement constitutes the entire agreement between the undersigned
and the Company with respect to the purchase of the Private Warrants, and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to the same.

 



        Very truly yours,                   ROSEDALE PARK, LLC                  
          By: /s/ Jonas Grossman           Name: Jonas Grossman           Title:
Managing Member           Accepted and Agreed:               LIFESCI ACQUISITION
CORP.               By: /s/ Andrew McDonald       Name: Andrew McDonald      
Title: Chief Executive Officer    



 

3

 



 

Exhibit A

 

Wire Instructions

 





 

 